Citation Nr: 1417713	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-47 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUES

Entitlement to payment or reimbursement for the cost of medical treatment received at Indian River Medical Center on August 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Medical Administration Service of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The Veteran was scheduled for the requested Board hearing in February 2012; however, he failed to appear.  In a statement dated in January 2012 Veteran reported that he could not travel on highways to get to the Regional Office, and thus would be unable to attend any hearing at the RO.  While he requested rescheduling, he indicated that he would not go to the Regional Office for such hearing and desired a hearing over the phone or at a location more convenient to him.  However, the Board may only conduct hearings at VA Central Office in Washington, DC, or at a VA facility having adequate physical resources and support personnel.  See 38 C.F.R. § 20.705 (2013).  As such, the Board finds that the Veteran's request for a travel Board hearing has been withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

With regard to prior authorization, the applicable regulation provides that in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, made by the Veteran or others on his behalf is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

In various written statements, the Veteran has suggested that he sought VA preauthorization for treatment received on August 11, 2009, at the Indian River Medical Center.  In his notice of disagreement received in October 2009, the Veteran reported that he had been previously told by the administrative office at the West Palm Beach VA Hospital that it was necessary to contact them by phone for authorization to use another emergency facility outside of VA.  He indicated that, prior to his admission at the Indian River Memorial Hospital, he asked the administrator to contact the West Palm Beach VA Hospital for authorization for treatment.  He reported that he further informed the administrator at Indian River that VA must be notified first before starting treatment, as he could not afford payment for any treatment without VA assistance.  The Veteran reported that she told him that VA had been contacted and that the necessary representatives had been informed.  

Treatment records from the Indian River Medical Center reflect that the Veteran presented in August 2009 with complaints of leg pain that was too severe to go to the West Palm Beach VA Medical Center.  There is no indication in these records as to whether the VA Medical Center was contacted seek authorization for treatment.

A Medical Review Documentation Form completed by a VA physician reflects that the VA was contacted but was not advised to go to the emergency room.  However, there are no treatment records from the facility documenting such contact.

Accordingly, the VA medical facility should be contacted and any and all records for the Veteran pertaining to the August 11, 2009 private emergency room treatment, including but not limited to any documentation concerning preauthorization of emergency services, should be obtained.

 In addition, the VA Medical Center did not address the question of preauthorization and this theory of entitlement should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA medical facility and request any records for the Veteran pertaining to the August 2009 treatment Indian River Medical Center, including but not limited to any documentation concerning preauthorization of emergency treatment. The Veteran should be notified if these records cannot be obtained.

2.  Since the Veteran has asserted that he is service connected, the AOJ should add a copy of recent rating decisions.

3.  The AOJ should prepare a document (checklist) that addresses which criteria are met in regard to this appeal.

4.  After completing the above actions, and any other development as may be indicated, the claim must be readjudicated, including consideration of whether the Veteran received preauthorization to receive private emergency treatment Indian River Medical Center on August 11, 2009.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



